AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              agelofl



                                    UNITED STATES DISTRICT CO                                                    MAR 0.4 2019
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          CLERK U.S DISTRICT COURT
                     United States of America                                   JUDGMENT I s              ~m1tcC'l:s1fL~E~..~~¢
                                v.                                                                         +.1lerMnvmllrr17T9lf7)


                        Rosendo Ruiz-Reyes                                      Case Number: 3:19-mj-21039

                                                                                Benjamin P Leclnnan
                                                                                Defendant '.I' Attorney


REGISTRATION NO. 59525298
THE DEFENDANT:
 lz:l pleaded guilty to count(s) I of Complaint
                                          ~~~--'-~~~~~~~~~~~~~~~~~~~~~~~~-


 0 was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                            Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  1

 0 The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 0 Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              \l.rIME SERVED                             0                                       days

 lz:l   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 0      Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Friday, March 1, 2019
                                                                             Date of Imposition of Sentence


                                                                             ~?££?
                                                                             HONORABLE LINDA LOPEZ
                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                     3:19-mj-21039
